Title: Thomas Jefferson to David Gelston, 3 August 1816
From: Jefferson, Thomas
To: Gelston, David


          
            Dear Sir
            Monticello Aug. 3. 16.
          
          I have just recieved a letter from John Martin Baker, our Consul, in which he informs me he had shipped a case of Barsac wine for me from Bordeaux by the American brig Genl Ward addressed to your care. will you have the goodness to reship it to Richmond to the address of Messrs Gibson and Jefferson of that place who will pay all charges which can be referred to them. such as cannot, I will ask the favor of you to notify to me, by mail, and they shall be promptly remitted.
          In my calls for different articles from Europe, the want of constant opportunities of transmission from their ports to any particular one of ours, obliges me to request my correspondents to ship to any port of the US. addressing the articles to the Collector of the port. some of these will of course sometimes come to the port of N. York. may I hope the favor of you in like manner to reship them to Richmond always to the same address, who will pay all costs which can be referred to them, and to notify me by post of such as cannot which shall always be promptly replaced. Accept the assurance of my constant esteem and respect.
          Th: Jefferson
        